DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah Stevens on 2/4/2022.
The application has been amended as follows:
14. (Currently amended) The electronic device of claim [[1]]11, wherein determining the location of the input device relative to the first plurality of touch electrodes based on at least one of the plurality of signals having the second harmonics or the higher-order harmonics of the first frequency or the signals having the second harmonics or the higher-order5 4870-3412-2759, v. 1Application No.: 16/836,789Docket No.: 106842175400 (P48578US 1)harmonics of the second frequency comprises calculating a ratio of magnitudes of the signals having the second harmonics or the higher order harmonics of the first frequency and the signals having the second harmonics or the higher order harmonics of the second frequency.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “concurrently applying a first drive signal with a first frequency to a first one of the first plurality of touch electrodes and applying a second drive signal with a second frequency to a second one of the first plurality of touch electrodes; sensing, with sense circuitry, a plurality of signals received at the second plurality of touch electrodes; determining, via one or more processors, based on magnitudes of the plurality of signals, a location of an input device relative to the second plurality of touch electrodes; and determining, via the one or more processors, based on at least one of the plurality of signals including signals having second harmonics or higher-order harmonics of the first frequency or signals having second harmonics or higher-order harmonics of the second frequency, a location of the input device relative to the first plurality of touch electrodes”, in combination with the other limitations set forth in claim 1.
Claims 11 and 16 have similar allowable limitations as claim 1.
Claims 2-10, 12-15 and 17-20 are dependent on claims 1, 11 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627